UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6333


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD EUGENE PATTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00033-MR-DLH-9; 1:11-cv-00331-MR)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Eugene Patton, Appellant Pro Se. William Michael Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harold Eugene Patton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August 6, 2014.    The notice of appeal was filed on February 28,

2015. 1   Because Patton failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal. 2   We dispense with oral argument because the




      1Because Patton is incarcerated, the notice is considered
filed on the date it was properly delivered to prison officials
for mailing to the court.    Fed. R. App. P. 4(c); Houston v.
Lack, 487 U.S. 266 (1988).
      2In his informal brief, Patton states that he also seeks to
appeal the district court’s subsequent order construing his
motion to reopen his case as a successive § 2255 motion and
(Continued)
                                  2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




dismissing it on that basis. We likewise dismiss the appeal as
to that order as untimely filed.



                                       3